DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 11, 2022 has been reviewed by the examiner and entered of record in the file.
2.	Applicant’s Amendment and Response, submitted April 11, 2022, has been reviewed by the examiner and entered of record in the file.   Claims 67, 77, 79, and 81  are amended, and claim 76 is cancelled.
3.	Group II, claims 82-85, drawn to a commercial package or kit for treating a non-cancer disease or condition, and Group III, claims 86-87, drawn to commercial package or kit for preventing or reducing the risk of developing a cancer, remain withdrawn from consideration as drawn to nonelected inventions. 
4.	Claims 67, 72, and 77-87 are present in the instant application. Claims 82-87 are presently withdrawn from consideration. Claims 67, 72, 77, 80 and 81 are under examination in this office action.

Previous Claim Rejections - 35 USC § 103
	
5.	 Claim 67, 72, 76, 77, 80 and 81 were previously rejected under 35 U.S.C. 103 as being unpatentable over Major et al, Molecular Biology International Volume 2011 (hereafter referred to as Major et al).
	Upon further consideration of Applicant’s amendment to claim 67 to limit the definition of halogen to “Br or I,” and in view of the examiner’s amendment (see below), the previous obviousness rejection is overcome and is withdrawn.

EXAMINER’S AMENDMENT
6.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kristen L. Pursley (Reg. No. 61,161) on May 2, 2022.
7.	The application has been amended as follows: 
	CLAIM 67, line 8, after “R2 is” please delete the recitation of “H or” and replace 			with the term “a”.
	CLAIMS 82-87, please CANCEL, without prejudice or disclaimer.

REASONS FOR ALLOWANCE
8.	In view of the amendatory changes and cancellations, claims 67, 72 and 77-81 are allowable over the prior art, as newly renumbered claims 1-7. 	The following is an examiners statement of reasons for allowance:

	This invention is directed to a novel commercial package or kit comprising a 
non-platinum based compound according to general formula (III): 
    PNG
    media_image1.png
    155
    215
    media_image1.png
    Greyscale
or a pharmaceutically acceptable salt thereof, and one or more pharmaceutically acceptable carriers or diluents or excipients, and optional instructions for use to treat the cancer, wherein the cancer is selected from the group consisting of cervical cancer, ovarian cancer, breast cancer, lung cancer, pancreatic cancer, testicular cancer, bladder cancer, head and neck cancer, stomach cancer, colorectal cancer, prostate cancer, liver cancer, esophageal cancer and brain cancer. Non-platinum based (NPB) aryl compounds are known in the art, however the aspect of preparing the instant claimed package or kit, comprising said NPB compounds that are di-amino substituted and di-halogen (Br or I) substituted, having potent cytotoxic activity and antiproliferative effects, is novel and unobvious. After a thorough search, the closest of
prior art to Major et al. (Molecular Biology International Volume 2011) was found to teach similar NPB compounds having cytotoxic activity, however Major et al. fail to teach, suggest or render obvious the instant compounds that are di-substituted by Br or I in the positions corresponding to R1 and R2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JANET L COPPINS/Examiner, Art Unit 1628   

/CRAIG D RICCI/Primary Examiner, Art Unit 1611